Citation Nr: 0802454	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine, L1-2, L2-3, with right paracentral disc protrusion, 
L5-6.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shell fragment wounds, right lower 
extremity with retained foreign bodies and muscle tissue loss 
muscle group XIV.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shell fragment wounds, left lower 
extremity with retained foreign bodies and muscle tissue loss 
muscle group XIV.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral shin splints.

6.  Entitlement to an initial evaluation in excess of 0 
percent for tendonitis of the left wrist.

7.  Entitlement to an initial evaluation in excess of 0 
percent for left ear hearing loss.

8.  Entitlement to an initial evaluation in excess of 0 
percent for perforated tympanic membrane, bilaterally.

9.  Entitlement to an initial evaluation in excess of 0 
percent for allergic rhinitis.

10.  Entitlement to an evaluation in excess of 0 percent for 
residuals of shell fragment wounds to the right cheek with 
retained foreign body.

11.  Entitlement to an evaluation in excess of 0 percent for 
scars, residual of shell fragment wounds to the right thigh.

12.  Entitlement to an evaluation in excess of 0 percent for 
scar, residual of shell fragment wounds to the left thigh.

13.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) (formerly diagnosed as 
anxiety disorder).

14.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from July 2002 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In December 2004, 
the RO granted service connection for the first 10 service 
connection claims assigning effective dates of December 7, 
2004.  The RO denied service connection for right ear hearing 
loss in January 2005.  In February 2005, the RO granted 
service connection for an anxiety disorder, but later re-
evaluated the disability as PTSD in August 2006.  A 10 
percent evaluation was assigned effective December 7, 2004.

The veteran submitted a service connection claim for a left 
ankle disability in November 2005.  This matter has not been 
adjudicated yet and is referred to the RO.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by loss of the normal lumbar lordosis and 
at least one finding of subluxation and segmental dysfunction 
syndrome; muscle spasm; flexion most severely limited to 80 
degrees and extension most severely limited to 10 degrees; 
right and left lateral flexion to 30 degrees; and right and 
left lateral rotation most severely limited to 35 degrees; 
complaints of painful motion and pain to palpation; pain and 
numbness extending to the lower extremities; one finding of 
lumbar radiculopathy on the right side; and a small right 
paracentral disc protrusion at the L4-L6 with no nerve root 
compression and negative electromiographic studies. 

2.  The shell fragment wound to the right lower extremity, 
muscle group XIV was treated in service with no signs of 
infection; and current residuals include pain, visible loss 
of the vastus medialis muscle, and a 6x3 mm metallic density 
superimposed on the right proximal thigh with no bone, nerve, 
or joint damage.   

3.  Residuals of shell fragment wound to the left lower 
extremity, muscle group XIV are manifested by complaints of 
pain and a small metallic foreign body 2x4 mm located within 
the soft tissues of the upper left thigh anteromedial aspect, 
with no bone, nerve, or joint damage.

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

5.  The veteran's shin splints are manifested by pain to 
palpation with no joint involvement and no more than slight 
muscle impairment.

6.  The veteran's left wrist tendonitis is manifested by 
complaints of pain, and objective findings of normal range of 
motion, no evidence of pain on motion or additional pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive movement, and normal x-ray examination.

7.  The veteran's service-connected left ear hearing loss is 
manifested by no greater than Level I hearing loss.

8.  The medical evidence shows that the perforated ear drums 
have healed and that there are no residuals.

9.  Resolving all doubt, the medical evidence shows that the 
veteran's allergic rhinitis is manifested by more than 50 
percent obstruction of both nasal passages.

10.  Residuals of shell fragment wounds to the right cheek 
are manifested by a retained 2mm metallic density in the soft 
tissues with no functional impairment or complaints.

11.  The scars on the right thigh as a result of the shell 
fragment wounds are deep and jointly measure 21cm with mild 
tissue loss; they are not associated with any functional 
impairment.

12. The scar on the left thigh as a result of the shell 
fragment wound measures 1cm in diameter and is not associated 
with any functional impairment.

13.  The veteran's PTSD symptoms are found to cause 
clinically significant distress and impairment in his social 
and occupational functioning and are manifested by poor sleep 
and nightmares, anger and irritability, which causes some 
stress in his relationship with his wife, isolative behavior 
with poor degree and quality of social relationships, 
difficulty concentrating, hypervigilance, exaggerated startle 
reflex, mildly depressed affect, some mild memory loss 
reported by the veteran, but with normal cognitive functions, 
and a GAF score range of 50-65.  

14.  The record shows exposure to acoustic trauma in service; 
but the medical evidence shows that the veteran does not have 
a hearing loss disability in the right ear related to this 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine are 
not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of shell fragment wound to the right 
lower extremity, muscle group XIV are not met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of shell fragment wound to the left 
lower extremity, muscle group XIV are not met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2007).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

5.  The criteria for an evaluation in excess of 0 percent for 
bilateral shin splints have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 
4.20, 4.27, 4.31, 4.71a, Diagnostic Codes 5003, 5022, 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2007).

6.  The criteria for an initial rating in excess of 0 percent 
for left wrist tendonitis are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024-5215 (2007).

7.  The criteria for an initial evaluation in excess of 0 
percent for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.383, 3.385, 4.7, 4.85, 4.86 (2007).

8.  The criteria for an initial evaluation in excess of 0 
percent for bilateral tympanic membrane perforation are not 
met. U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2007).

9.  The criteria for an initial evaluation of 10 percent, but 
no higher, for allergic rhinitis are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007; 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2007).

10.  The criteria for an initial evaluation in excess of 0 
percent for residuals of shell fragment wound to the right 
cheek have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.118, Diagnostic Code 7800, 4.73, 
Diagnostic Code 5325 (2007).

11.  The criteria for an evaluation in excess of 0 percent 
for scars, residuals of shell fragment wound to the right 
thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.73 
Diagnostic Code 5214, 4.118, Diagnostic Code 7804 (2007).

12.  The criteria for an evaluation in excess of 0 percent 
for scar, residuals of shell fragment wound to the left thigh 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.73 
Diagnostic Code 5214, 4.118, Diagnostic Code 7804 (2007).

13.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).

14.  Right ear hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 and, for the increased rating 
claims, in May 2005.  The RO provided the appellant with 
notice pursuant to Dingess v. Nicholson in March 2006, 
subsequent to the initial adjudication.  While the Dingess 
notice was not provided prior to the initial adjudications, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in August 2006 and January 2007 supplemental 
statements of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Lumbar spine

In December 2004, the RO granted service connection for 
degenerative disc disease of the lumbosacral spine, L1-2, L2-
3 with right paracentral disc protrusion, L5-6, assigning a 
10 percent evaluation effective December 7, 2004.  The 
veteran contends that the impairment in his back is worse 
than warranted by a 10 percent rating.  He indicates that he 
has to wear a back brace and take prescription pain 
medication in order to function.

The veteran's lumbar spine disability is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A 10 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height.  

In order to get the next higher 20 percent evaluation, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

An April 2004 VA magnetic resonance imaging (MRI) report on 
the lumbar spine shows mild straightening of the lumbar spine 
with loss of the normal lumbar lordosis.  The examiner found 
this to be nonspecific and possibly related to underlying 
muscle spasm.  The vertebral bodies otherwise were normally 
aligned with no fracture or subluxation seen.

An October 2004 VA examination report shows the lumbar spine 
had flexion to 90 degrees, extension to 20 degrees out of 30, 
lateral flexion to 30 degrees, and left and right rotation 0 
to 35 degrees.  Painful motion was noted with flexion from 40 
degrees to 90 degrees, extension 0 to 20 degrees; and lateral 
flexion 20 to 30 degrees left and right.  Inspection of the 
spine showed that the spine, limbs, posture and gait, 
position of the head, and curvature of the spine had symmetry 
in appearance and rhythm and spinal motion.  The examiner 
determined that range of motion might be additionally limited 
by pain, fatigue, weakness, or lack of endurance, as the 
condition waxed and waned throughout the day.  The examiner 
stated that it was not possible to accurately express this in 
degrees of motion.

A July 2005 private chiropractor record shows diagnoses of 
thoracic and lumbar subluxations with segmental dysfunction 
syndrome; L5-S1 intervertebral disc syndrome associated with 
a history of disc herniation at this level; and lumbar 
radiculopathy to the right thigh.

In February 2006, a VA examination report shows forward 
flexion to 80 degrees and extension to 10 degrees.  Left and 
right lateral flexion was to 30 degrees; and left and right 
lateral rotation was to 45 degrees.  The examiner found no 
additional limitation by pain, fatigue, weakness, loss of 
coordination, or lack of endurance following repetitive 
movement.  The examiner further found no muscle spasm, 
guarding or localized tenderness with preserved spinal 
contour, no reversed lordosis or abnormal kyphosis, and a 
normal gait.

The veteran's lumbar spine does not meet the criteria for the 
next higher 20 percent rating under the general rating 
formula, as range of forward flexion was beyond 60 degrees; 
combined range of motion was beyond 120 degrees; and even 
though there was some muscle spasm and loss of normal 
lordosis as reported on the April 2004 MRI, the curvature of 
the spine and gait were normal.  Also, most recently in 
February 2006, the examiner found no additional limitation 
from pain, fatigue, weakness, loss of coordination, or lack 
of endurance.  

A separate neurological evaluation does not apply.  An April 
2004 MRI report shows a small right paracentral disc 
protrusion at the L4-L6 level but there was no spinal 
stenosis, neural foraminal narrowing, or nerve root 
compression.  The October 2004 VA examination report notes 
complaints of bilateral lower extremity paresthesia, which 
extended to the knees and was experienced approximately once 
each week with durations of two to three hours.  
Electromiographic studies, however, were reportedly obtained 
without further pathology identified.  There were no bladder 
complaints, bowel complaints, or erectile dysfunction.  On 
neurological evaluation, there was tenderness to palpation 
noted over the lumbar vertebrae and paravertebral muscles 
bilaterally, but sensory function to include sacral segments 
was intact.  Deep tendon reflexes were 2+ bilaterally and 
symmetric.  A February 2006 VA examination report shows 
complaints of a constant dull ache in the lower back with 
increased pain with prolonged standing, walking, bending, and 
lifting.  The veteran additionally complained of pain 
frequently radiating from his lower back to the right leg and 
occasional numbness of the right leg.  On objective 
evaluation, there was no numbness or weakness; nor were there 
any bladder complaints, bowel complaints, or erectile 
dysfunction.  Gait, posture, and balance were normal.  Deep 
tendon reflexes were 2+/4 and symmetrical; and there was no 
evidence of sensory or motor impairment.

The April 2004 MRI report shows degenerative disc disease of 
the lumbar spine.  In order to get a 20 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5243, 
however, the evidence must show incapacitating episodes 
during the past 12 months having a total duration of at least 
two weeks but less than four weeks.  This is not supported by 
the medical evidence of record.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and numbness in 
the lower back, affecting his ability to do physical 
activities.  Any functional impairment in the low back, 
however, already has been considered by the 10 percent rating 
assigned for the spine under the general rating formula.  The 
veteran was found not to have additional functional loss due 
to pain, fatigability, weakness, loss of coordination, or 
lack of endurance.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's lumbar spine 
disability warranted a higher rating.  Therefore, "staged 
ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for the lumbar spine disability.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
increased rating claim and there is no doubt to be resolved.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Residuals of shell fragment wounds bilateral lower 
extremities

In December 2004, the RO granted service connection for 
residuals of shell fragment wounds to the bilateral lower 
extremities with retained foreign bodies and muscle tissue 
loss, muscle group XIV, assigning a 10 percent evaluation for 
each leg, effective December 7, 2004.  The veteran requests a 
higher rating.  He specifically contends that the muscle in 
his right thigh was destroyed and has not completely 
regenerated, affecting his balance.

The veteran's residuals of shell fragment wounds to muscle 
group XIV are rated under 38 C.F.R. § 4.73, Diagnostic Code 
5314.  The muscles that affect the pelvic girdle and thigh 
(Muscle Groups XIII to XVIII) rate impairment based on 
whether it is slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5313 through 5318.

Muscle Group XIV function affects extension of the knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting with 
XVII  in postural support of body; acting with hamstrings in 
synchronizing hip and knee. A slight impairment in Muscle 
Group Function XIV receives a noncompensable (0 percent) 
rating.  A moderate impairment receives a 10 percent rating; 
a moderately severe impairment receives a 30 percent rating; 
and a severe impairment receives a 40 percent rating.

Under 38 C.F.R. § 4.56(d), diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows: (1) Slight disability of the muscles is defined 
as the following: (i) Type of injury: Simple wound of muscle 
without debridement or infection. (ii) History and complaint: 
Service department record of superficial wound with brief 
treatment and return to duty. Healing with good functional 
results. No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section (For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c)). (iii) 
Objective findings: Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue. 38 C.F.R. § 
4.56(d)(1).

(2) A moderate disability of muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. (iii) Objective findings: 
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

(3) A moderately severe disability of the muscles is defined 
as follows: (i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

(4) Severe disability of the muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. (ii) History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings: Ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56 (d)(4).

As noted, the veteran's residuals of shell fragment wound to 
the bilateral lower extremities are each rated as 10 percent 
disabling for moderate muscle impairment under Diagnostic 
Code 5314.

The difference between the rating criteria for moderate 
muscle impairment at 10 percent disabling and moderately 
severe muscle impairment at 30 percent disabling is that the 
through and through wound must have been created by a small 
high velocity missile or large low-velocity missile, rather 
than a single bullet; and there must be intermuscular 
scarring.  Also, in order to get the 30 rating, the in-
service treatment of the wound must have been prolonged.  
38 C.F.R. § 4.56(d)(2)(3).

The service medical records show the veteran was injured in 
an improvised explosive device blast in September 2003 and 
had a minor fragmentation wound to the right leg with a 1.5 
cm diameter fragment in the vastus medialis.  He was taken to 
surgery the same date for treatment and had the wound 
debrided.  In October 2003, the dressing was changed and the 
examined site was pink to red with mild amounts of discharge.  
There was no redness outside of the wound.  The veteran 
ambulated with crutches and indicated that he had pain in the 
right foot and toes at a 4 on a scale of 1 to 10.  He 
received another dressing change later that month and was 
noted to be in stable condition.  He indicated that he had no 
discomfort or pain and was getting around with one crutch.  A 
December 2003 report notes that the dressing was clean, dry, 
and intact and negative for signs and symptoms of infection.  
April 2004 x-rays showed a small metallic foreign body 2x4 mm 
located within the soft tissues of the upper left thigh 
anteromedial aspect.  There was no bone abnormality.

The medical evidence shows the veteran's injuries came from 
shell fragments and not a high velocity missile.  There is no 
evidence of a through and through wound.  The evidence does 
not show prolonged treatment for the shrapnel wound, as the 
surgery on the right leg took place the same day of the 
injury and there were no subsequent signs of infection.  The 
evidence also does not show any evidence of intermuscular 
scarring.  

The shell fragment wounds in the left leg were not shown to 
be treated in service. 

The rest of the criteria for 10 and 30 percent ratings, 
addressing cardinal signs and symptoms of a muscle 
disability, such as particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles are the same; except for a 
30 percent rating, there also must be inability to keep up 
with work requirements.  The objective findings of entrance 
and (if present) exit scars, indicating track of missile 
through muscle tissue, and some loss of deep fascia or muscle 
substance; and impairment strength and power are similar for 
a 10 percent or 30 percent rating. See 38 C.F.R. § 4.56(d)(2) 
and (3).

An October 2004 VA examination report notes that the veteran 
was a victim of an improvised explosive device in Iraq and 
received shrapnel wounds in his thighs bilaterally and 
fascial area.  His most significant shrapnel injury involved 
the right distal anterior thigh and the vastus medialis 
muscle.  There was no bone, nerve, or joint damage.  Sequelae 
secondary to these shell fragment injuries included some 
visible loss of the vastus medialis muscle, which would be 
muscle group XIV, and complaints of mild aching, which can be 
present with inclement weather; the veteran was unsure, 
however, if this was related to his lumbar back condition or 
the shrapnel wound itself.  No further treatment was 
currently directed at these shrapnel wounds and he required 
no supportive devices for these wounds.  The shrapnel wounds 
also did not interfere with daily life activities to include 
hygiene or food preparation.  The diagnosis was retained 
foreign bodies in the left thigh and muscle tissue loss to 
group XIV without bone, nerve, or joint involvement.

A February 2006 VA examination report shows the veteran had a 
history of sustaining shrapnel wounds to the right anterior 
distal thigh, right proximal thigh, and left proximal thigh 
as a result of an explosion from an improvised explosive 
device while serving in Iraq.  The veteran stated that the 
wounds healed without complication or infection.  Physical 
examination revealed no tendon, bone, joint, or nerve damage, 
and no muscle herniation.  Muscle strength was symmetrical 
and of good quality and muscle contraction was felt.  The 
muscle group also was found able to move the joint through 
normal range with sufficient comfort, endurance, and strength 
to accomplish activities of daily living.  There was no 
evidence of additional limitation by pain, fatigue, weakness, 
or lack of endurance following repetitive movement.  X-ray of 
the right femur showed that it was without fracture or 
sclerotic or lytic lesions.  Right hip joint space was 
maintained.  A 6x3 mm metallic density was superimposed on 
the right proximal thigh on frog-lateral view; but was not 
visualized on the anterior-posterior view.  The diagnosis was 
old shrapnel wounds of the right anterior distal thigh, right 
proximal thigh, and left proximal thigh.  

These medical records show some cardinal signs of muscle 
injuries, namely, pain and visible loss of the vastus 
medialis muscle in the right leg.  However, the veteran is 
not shown to have been unable to keep up with work 
requirements due to his muscle impairment, which is a 
requirement for a 30 percent rating under Diagnostic Code 
5314.  He reported on separate psychiatric records that he 
owned five acres of land where he raised sheep, and worked as 
a contractor.  The muscle group XIV also was shown to have 
good quality and enough endurance to permit him to carry out 
activities of daily living.  

The medical evidence shows the shell fragment wound in the 
right leg was debrided (i.e., "removal of foreign material"); 
but there is no evidence of intermuscular scarring, prolonged 
infection, or sloughing of soft parts (i.e., "necrotic tissue 
in the process of separating from viable portions of the 
body"), which are additional criteria for moderately severe 
muscle impairment.  See Dorland's Illustrated Medical 
Dictionary, pp. 430, 1536; C.F.R. § 4.56(d)(3).

Additionally, the record does not show that the veteran has 
any neurological impairment in the bilateral lower 
extremities associated with the shell fragment wounds.  The 
medical records consistently showed no nerve involvement.  

A separate rating for musculoskeletal impairment also does 
not apply, as joint function was shown to be unaffected by 
the residuals of the shell fragment wounds. 

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's residuals of shell fragment wounds warranted 
ratings higher than 10 percent for each leg. Therefore, 
"staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent each for residuals of 
shell fragment wounds to the bilateral lower extremities 
muscle group XIV; there is no doubt to be resolved; and an 
increased rating is not warranted. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Tinnitus

The RO granted service connection for tinnitus in December 
2004, assigning a 10 percent evaluation effective December 7, 
2004.  The veteran seeks entitlement to a higher rating 
asserting that his impairment is worse than warranted by a 10 
percent rating.  The RO denied the veteran's request in July 
2005, on the basis that 10 percent is the maximum schedular 
rating provided for tinnitus.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005).  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
limit a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Bilateral shin splints

The RO granted service connection for bilateral shin splints 
in December 2004 assigning 0 percent ratings effective 
December 7, 2004.  The veteran appealed this action.  He 
asserts that his shin splints are painful to touch and after 
using his legs more than normal, such as going up and down 
stairs.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  Here, the 
veteran's bilateral shin splints are rated as analogous to an 
injury of muscle group XII under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5312, and periostitis under 38 C.F.R. § 4.71a, DC 
5022, which is rated on the basis of limitation of motion of 
the affected part as degenerative arthritis. 

Muscle group XII affects dorsiflexion, extension of the toes, 
and stabilization of the arch and involves the anterior 
muscles of the leg. 38 C.F.R. § 4.73, DC 5312.  A slight 
disability of muscle group XII warrants a noncompensable 
evaluation.  A moderate disability warrants a 10 percent 
rating, and moderately severe disability warrants a 20 
percent rating. Id.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 5022 contemplates periostitis, which is rated 
on the basis of limitation of motion of the affected parts as 
degenerative arthritis, under Diagnostic Codes 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

An October 2004 VA examination report notes that the veteran 
had bilateral shin splints throughout his military tenure and 
had encountered bouts of bilateral lower extremity 
periostitis.  This condition always responded well to rest, 
but tended to recur if the veteran was forced to run long 
distances.  He had not run in quite some time secondary to a 
permanent limited profile.  He had been asymptomatic since 
initiation of that profile.  Physical examination revealed no 
swelling, erythema, or ecchymosis.  The shins were nontender.  
The diagnosis was bilateral shin splints diagnosed as 
intermittent bilateral periositis with current normal 
examination.

A February 2006 VA examination report shows complaints of 
recurrent pain of both anterior tibias with prolonged 
standing and walking.  Current treatment consisted of rest 
and activity modifications as needed, along with the use of 
Motrin 800 mg.  On physical examination, there was slight 
tenderness on palpation of both tibias.  There was no joint 
involvement and gait, posture, and balance were normal.  
Range of motion or function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The diagnosis 
was bilateral shin splints.

The medical evidence shows no more than a slight disability 
in muscle group XII and no joint involvement or limitation of 
motion associated with the shin splints.  Therefore, the 
criteria for a compensable rating is not met and a rating 
higher than 0 percent is not warranted under 38 C.F.R. § 
4.73, DC 5312 or 38 C.F.R. § 4.71a, DC 5022.  

Application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has significant complaints of 
pain to palpation but no additional limitation of function 
due to pain, fatigue, weakness, or lack of endurance on 
physical evaluation.  For this reason, his shin splint 
disabilities are properly evaluated as 0 percent disabling.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's shin splints 
warranted a higher rating.  Therefore, "staged ratings" are 
inappropriate in this case.

The evidence more closely approximates the criteria for a 0 
percent rating for shin splints.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the increased rating 
claim and there is no doubt to be resolved.   Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.

Tendonitis left wrist

The RO granted service connection for tendonitis of the left 
wrist in December 2004, assigning a 0 percent rating 
effective December 7, 2004.  The veteran contends that he is 
entitled to a higher rating, noting that his pain in his 
wrist is so great that it sometimes wakes him up.

The veteran's left wrist tendonitis has been rated as 
tenosynovitis under Diagnostic Code 5024.  Under that code, 
the disorder is rated based on the appropriate code for 
limitation of motion of the affected part. 38 C.F.R. § 4.71a, 
DC 5024.  Limitation of motion of the wrist warrants a 10 
percent evaluation when palmar flexion is limited in line 
with the forearm, or when dorsiflexion is less than 15 
degrees. 38 C.F.R. § 4.71a, DC 5215.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

An October 2004 VA examination report shows complaints of 
pain, weakness, stiffness, fatigue, and lack of endurance in 
the left wrist.  Treatment was of a conservative nature and 
included rest, non-steroidal anti-inflammatory drugs and 
physical therapy.  The treatment assisted with the wrist 
discomfort but did not resolve the condition.  The symptoms 
were noted to be on a daily basis and constant in nature.  
Precipitating factors included physical activity and 
inclement weather and alleviating factors included rest and 
medication.  On physical examination of the left wrist, there 
was no overt deformity noted.  There was tenderness to 
palpation over the dorsal aspect.  Range of motion was normal 
throughout without pain on motion.  The examiner found that 
range of motion might be additionally limited as these 
constant conditions waxed and waned throughout the day.  
Synergistic factors included pain, its accompanying fatigue 
and lack of endurance, all equal in contribution.  The 
examiner determined that it was not possible to accurately 
express this in degrees of motion.  There was no ankylosis 
present and no constitutional signs of inflammatory 
arthritis.  The diagnosis was tendonitis left wrist, 
diagnosed as chronic left wrist sprain.

A February 2006 VA examination report shows complaints of 
recurrent pain with repetitive movement, twisting motions, 
and with lifting.  Current treatment consisted of self-care 
with rest and use of Motrin 800 mg.  Range of motion in the 
left wrist was normal with flexion from 0 to 80 degrees; 
extension 0 to 70 degrees; radial deviation 0 to 20 degrees; 
and ulnar deviation 0 to 45 degrees.  There was no evidence 
of pain on motion or additional pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
There also was no evidence of edema, effusion, instability, 
tenderness, redness, heat, or abnormal movement or guarding 
of movement.  The x-ray examination report showed a normal 
radiographic appearance of the left wrist.

While the veteran has complaints of recurrent pain in the 
left wrist, the medical findings do not support a rating 
higher than 0 percent.  Specifically, the left wrist range of 
motion was shown to be full and x-ray examination was normal. 

Application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the October 
2004 examiner determined that the veteran might have 
limitation of motion due to pain after prolonged use, the 
February 2006 examiner specifically found no evidence of pain 
on motion or additional pain, fatigue, weakness, lack of 
endurance, or incoordination with repetitive movement.  
Therefore, the left wrist tendonitis is properly evaluated as 
0 percent disabling.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's tendonitis in 
the left wrist warranted a higher rating.  Therefore, 
"staged ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 0 
percent rating for tendonitis in the left wrist.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
increased rating claim and there is no doubt to be resolved.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Left ear hearing loss

The RO granted service connection for left ear hearing loss 
in December 2004, assigning a 0 percent evaluation effective 
December 7, 2004.  The veteran seeks entitlement to a higher 
rating.  He indicates that when he is in a noisy place like a 
restaurant he cannot hold a conversation with anyone and that 
people constantly have to repeat what they say to him.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On authorized evaluation in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
5
10
55
23

Speech audiometry revealed a speech recognition ability of 92 
percent in the left ear.

A June 2005 VA audiological assessment shows normal hearing 
in the left ear through 3,000 Hz falling to a severe high 
frequency sensorineural hearing loss.  Word recognition 
ability was found to be excellent.  It was noted that the 
veteran's high frequency hearing loss could cause difficulty 
understanding conversational speech when in the presence of 
background noise.

On the authorized VA audiological evaluation in May 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
15
20
70
31

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level I 
hearing in the left ear.  Since service connection only is in 
effect for the left ear, the non-service connected right ear 
also is assigned a Level I designation.  See 38 C.F.R. 
§ 4.45(f).  These findings do not support the assignment of a 
rating higher than 0 percent under applicable regulations.  
See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The 
veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's left ear hearing loss warranted a 
rating higher than 0 percent.  For this reason, "staged 
ratings" are inapplicable to this case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for left 
ear hearing loss is not warranted.  

Perforated tympanic membrane

In December 2004, the RO granted service connection for 
bilateral perforated tympanic membranes from an injury due to 
an improvised explosive device in service.  A 0 percent 
rating was assigned effective December 7, 2004. 

The veteran's right tympanic membrane perforation is rated 0 
percent under 38 C.F.R. § 4.87, Diagnostic Code 6211.  There 
is no other rating available under this code.

An August 2004 audiogram shows the veteran's tympanic 
membranes were within normal limits.  A June 2005 VA 
audiological examination shows otoscopic inspection revealed 
clear ear canals and tympanic membranes were visible.  A May 
2006 VA audiology examination shows the veteran's right 
tympanic membrane was perforated by an improvised explosive 
device and treated surgically with no recurring pain or 
discharge.  On clinical evaluation, the otoscopy was clear.  
Acoustic immittance testing indicated normal middle ear 
functions.

The medical evidence shows that the tympanic membrane 
perforation has healed and that there are no residuals.  To 
the extent that tinnitus and left ear hearing loss resulted 
from the injury in service, these disabilities have been 
separately rated.  Consequently, there is no legal basis for 
a schedular compensable rating for perforated tympanic 
membranes.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's perforated tympanic membranes 
warranted a rating higher than 0 percent.  For this reason, 
"staged ratings" are inapplicable to this case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
perforated tympanic membranes is not warranted.

Allergic rhinitis

The RO granted service connection for allergic rhinitis in 
December 2004 assigning a 0 percent evaluation effective 
December 7, 2004.

The veteran's allergic rhinitis has been evaluated under DC 
6522.  See 38 C.F.R. § 4.97, DC 6522.  Allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  Allergic rhinitis 
with polyps warrants a 30 percent rating. 

An October 2004 VA examination report shows the veteran had a 
chronic history of environmental allergies throughout his 
military tenure with symptoms to include congestion, 
rhinorrhea, itchy eyes, scratchy throat, and postnasal drip.  
He used decongestant antihistamine formulations on an as 
needed basis and had not needed immune prophylaxis or 
surgical sinus intervention.  On physical examination of the 
nose, sinuses, mouth, and throat, turbinates were edematous 
bilaterally.  Air moved well through both nares and there was 
no purulent mucus.

A February 2006 VA examination report shows the veteran gave 
a history of recurrent runny nose, stuffy nose, and itchy, 
watery eyes along with recurrent sneezing.  Symptoms had been 
present for about nine years and generally were worse in the 
spring and autumn.  The veteran indicated that his condition 
interfered with breathing through his nose daily but was not 
incapacitating.  On physical examination, the examiner found 
no nasal polyps present.  Both nostrils were found to be 
approximately 50 percent occluded.  There was no evidence of 
tenderness, purulent discharge, or crusting.  The diagnosis 
was allergic rhinitis.

As the 2006 examiner's finding of 50 percent occlusion in 
each nostril was approximate, all doubt is resolved in the 
veteran's favor that his symptoms could be so severe that his 
nostrils were more than 50 percent occluded.  A 10 percent 
evaluation is warranted for this impairment under DC 6522.  
The next higher 30 percent evaluation is not warranted, as 
the medical evidence shows no nasal polyps present.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran's allergic rhinitis symptoms are more or 
less consistent throughout the appeals period.  To the extent 
that any symptoms are shown to be less than required by a 10 
percent rating, all doubt is resolved in the veteran's favor 
and the higher rating is assigned.  For this reason, "staged 
ratings" are inapplicable to this case.

The allergic rhinitis more closely approximates the criteria 
for a 10 percent rating under DC 6522, but no higher.  In 
considering whether any additional increase is warranted, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102.

Residuals of shell fragment wound right cheek

The RO granted service connection for residuals of shell 
fragment wounds to the right cheek with retained foreign body 
in December 2004 assigning a 0 percent evaluation effective 
December 7, 2004.  The veteran appeals this action seeking 
entitlement to a higher rating.

The residuals of shell fragment wound to the right cheek are 
rated under the criteria for rating disorders of the skin, 
specifically 38 C.F.R. § 4.118, DC 7800, which rates 
disfigurement of the head, face, or neck.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note (1).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Physical examination of the face in October 2004 showed no 
shrapnel fragmentation scars.  March 2004 x-ray examination, 
however, shows a 2mm metallic density in the soft tissue of 
the right cheek. (The findings actually note the metallic 
density in the left cheek; but in the conclusion the 
densities are noted to be in the right cheek.  There was no 
fracture or destructive lesion noted.  The diagnosis was 
retained foreign body in the face.

A February 2006 VA examination report shows no noticeable 
scars on the face.  The diagnosis was old shrapnel wounds of 
the face.

The medical evidence does not warrant a compensable rating 
for a scar, as no scar on the face is shown.  However, since 
the veteran retains foreign bodies in his cheek as a result 
of injury from an explosive device in service, consideration 
under the muscle codes is warranted.

Muscle injury to the facial muscles is rated under 38 C.F.R. 
§ 4.73, DC 5325.  Functional impairment is to be evaluated as 
seventh (facial) cranial nerve neuropathy (diagnostic code 
8207), or disfiguring scar (diagnostic code 7800), etc.  If 
the muscle injury to the face interferes with mastication, 
the minimum rating is 10 percent.

The objective findings do not show any evidence of 
neurological impairment or interference with mastication due 
to the retained foreign bodies in the right cheek.  The 
veteran has not made any complaints regarding his right 
cheek.  As noted, the medical evidence also shows no scar on 
the face.  The residuals of shell fragment wound to the right 
cheek are shown to cause no functional impairment.  For this 
reason, a compensable rating under the muscle codes is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's residuals of shell fragment wounds to the right 
cheek warranted a rating higher than 0 percent.  Therefore, 
"staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for residuals of shell 
fragment wounds to the right cheek; there is no doubt to be 
resolved; and an increased rating is not warranted. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Scars, residuals of shell fragment wounds bilateral thighs

The RO granted service connection for scars, residuals of 
shell fragment wound to the bilateral thighs in December 2004 
assigning 0 percent evaluations effective December 7, 2004.  
The veteran appeals this action.

The veteran's residuals of shell fragment wounds to the 
thighs are rated under 38 C.F.R. § 4.118, DC 7805, which 
rates other scars based on limitation of function of affected 
part; and under 38 C.F.R. § 4.73, DC 5314, which evaluates 
the muscles that affect the pelvic girdle and thigh (Muscle 
Groups XIII to XVIII) and rates impairment based on whether 
it is slight, moderate, moderately severe, or severe.  See 38 
C.F.R. § 4.73, DC's 5313 through 5318.

An October 2004 VA examination report shows that sequelae 
secondary to the shell fragment injuries to the legs included 
notable scars and some visible loss of the vastus medialis 
muscle.  On physical evaluation, there were two scars on the 
right thigh.  The first was located on the distal anterior 
thigh and was a J-shaped scar measuring 3.5cm x 1.5cm with 
the second branch measuring 6cm x 2cm.  The scar was 
hyperpigmented and depressed.  There was moderate tissue loss 
associated involving the vastus medialis muscle.  There was 
no adherence to the underlying structures.  Muscle group XIV 
was affected; there was no joint involvement.  The second 
scar on the right anterior thigh was located proximally and 
measured 2.5cm x 1.5cm.  It was hyperpigmented and slightly 
raised.  There was no tissue loss or adherence to underlying 
structures.  On the left thigh, there was a 1cm annular 
shrapnel scar at the proximal aspect.  The scar was neither 
raised nor depressed.  There was no appreciable tissue loss 
or adherence to underlying structures.  The scar was 
hyperpigmented.

A February 2006 VA examination report shows a well-healed 
scar of the right distal thigh measuring 8cm x 2cm and 
another well-healed scar of the right proximal thigh 
measuring 2.5cm x 1cm.  On the left thigh there was a scar 
measuring 1cm in diameter.  There was no pain in the scars on 
examination.  There was adherence to the underlying tissue.  
The texture of the scars was not consistent with the 
surrounding tissues.  The scars were not unstable, meaning 
there was no frequent loss of covering of skin over the scar, 
such as from ulceration or breakdown of skin.  There was 
depression of the right distal thigh scar and it was not 
considered superficial but deep; there was an approximate 
0.3-cm depression of the scar.  There was no inflammation, 
edema, or keloid formation.  The right distal thigh scar was 
hyperpigmented.  There was no induration or inflexibility of 
the skin in the area of the scars; and there was no 
limitation of motion or other limitation of function caused 
by the scars.

The medical evidence shows there is no limitation of function 
in the thighs as a result of the scars.  Therefore, a 
compensable rating is not warranted under DC 7805.  

Scars, other than head, face, or neck, that are deep or cause 
limited motion are rated under DC 7801.  The minimum rating 
of 10 percent rating is assigned for area or areas exceeding 
6 square inches (39 sq. cm).  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  The medical 
evidence shows the scar(s) on the right leg are deep.  
Combined, they measure no more than 21 square cm, however, 
which is not enough to warrant a 10 percent rating under DC 
7801.  The scar on the left leg is not deep so DC 7801 does 
not apply.

The scars are not painful on examination; so DC 7804 is in 
applicable.  The scars also are not shown to be unstable.  
Under DC 7803 Note (1), an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Thus, DC 7803 does not apply.

Even though the scars on the thighs are jointly rated under 
the muscle codes, any muscle impairment already has been 
separately evaluated under DC 5314, as noted in the above 
section.  To evaluate any muscle impairment associated with 
the scars would be to rate the same impairment twice, which 
is not permitted under 38 C.F.R. § 4.14.  

For this and the reasons noted above, a rating in excess of 0 
percent is not warranted for the scars on the bilateral 
thighs.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's scars on the bilateral thighs warranted ratings 
higher than 0 percent.  Therefore, "staged ratings" are 
inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for scars on the bilateral 
thighs; there is no doubt to be resolved; and an increased 
rating is not warranted. Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

PTSD (formerly diagnosed as anxiety disorder)

The RO granted service connection for an anxiety disorder in 
February 2005 assigning a 10 percent evaluation effective 
December 7, 2004.  In August 2006, the RO re-evaluated the 
veteran's psychiatric disability as PTSD and continued the 10 
percent rating.  The veteran seeks entitlement to at least a 
30 percent rating for PTSD.  He indicates that he isolates 
himself not answering the phone or wanting to go out with 
friends or even eat sometimes.  He also states that he has 
nightmares every two to three weeks that wake him up at night 
and some memory loss such as intending to drive to the dry 
cleaners and forgetting where he is going.

The veteran's PTSD is rated as 10 percent disabling under 38 
C.F.R. § 4.130 Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 10 percent evaluation is assigned for occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

In order to get the next higher 30 percent evaluation, the 
medical evidence must show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A January 2005 VA examination report shows complaints of poor 
sleep and nightmares approximately four times over the past 
two months.  He also complained of anger and irritability 
acted out by throwing things a couple of times, but mostly 
verbal outbursts.  He experienced anger daily and reported 
having some episodes of road rage.  He tried to avoid highly 
trafficked areas.  He had some stress in his relationships 
because of this symptom.  He reported being able to manage it 
fairly well on his job.  When he first returned from Iraq he 
avoided the news but now was able to watch it at times.  
However, he would become angry.  He avoided talking about his 
situation to most people as it cued feelings of anger.  He 
denied any loss of time from work secondary to his mental 
health concerns.  He reports some social impairment with his 
fiancé but maintained friends that he served in Iraq with and 
did social activities with them.  He reported that he did not 
enjoy activities that involved crowds and avoided them.  On 
mental status examination, the examiner found that the 
veteran had poor sleep, irritability and anger, and some 
hypervigilance.  He had no impairment of thought process or 
communicated noted; no auditory or visual hallucinations 
reported; and no delusional content noted.  There was no 
inappropriate behavior noted and he denied suicidal or 
homicidal thoughts.  He was extremely neatly dressed and 
groomed.  He reported that he owned five acres of land where 
he raised sheep and that he enjoyed doing chores and 
activities of daily living.  He was fully-oriented to time, 
place, and person and his memory was grossly intact.  He had 
no obsessive or ritualistic behavior noted.  His rate and 
flow of speech was somewhat talkative and tangential but 
mostly goal-directed.  He denied any panic attacks.  He 
denied depression and described mood as mainly irritable with 
bouts lasting from brief episodes up to two hours.  He denied 
feeling anxious or nervous.  He had no impaired impulse 
control.  The diagnosis was anxiety disorder, not otherwise 
specified with a GAF score of 65. 

A February 2006 VA mental health clinic assessment notes that 
the veteran was appropriately dressed and groomed and 
cooperative and friendly throughout the interview.  

A May 2006 VA examination report shows the veteran indicated 
that his current problems included difficulty falling asleep 
due to fear of nightmares that he experienced on average once 
a week.  He also isolated himself living in the country and 
staying away from people.  He stated that he was highly 
irritable and had difficulty being in crowds.  He indicated 
that there had been no remission of symptoms since returning 
from the Iraq War.  He was currently employed as a contractor 
and stated that his symptoms did not interfere with his work.  
He described his marital and family relationships as 
satisfactory to good stating that his wife was very 
supportive of him.  His degree and quality of social 
relationships remained poor; his activities and leisure 
pursuits involved hunting.  There was no history of 
assaultiveness or suicide attempts.  On mental status 
examination, he was cooperative with the interview.  His 
personal hygiene was appropriate and his speech was normal 
rate and tone.  There was no pressure of speech, loosening of 
associations or flight of ideas.  His mood was reserved; his 
affect was mildly depressed.  He denied auditory and visual 
hallucinations and suicidal or homicidal intent.  No paranoia 
or delusions were noted.  His cognitive testing was 
unremarkable.  He denied any panic disorder, obsessive 
compulsive traits, or memory loss.  The examiner determined 
that the veteran met the criteria for a PTSD diagnosis with 
symptoms that included difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle reflex.  These 
disturbances were found to cause clinically significant 
distress or impairment in his social and occupational 
functioning.  The GAF score was 50.  The examiner noted that 
the veteran might benefit from clinical evaluation of PTSD 
and possible depression.

The veteran does not meet the criteria for the next higher 30 
percent rating for his PTSD.  His symptoms include poor sleep 
and nightmares, anger and irritability, which causes some 
stress in his relationship with his wife, isolative behavior 
with poor degree and quality of social relationships, 
difficulty concentrating, hypervigilance, and exaggerated 
startle reflex.  The symptoms that are consistent with a 30 
percent rating are that his affect was mildly depressed; his 
nightmares affected his sleep; and he reported some memory 
loss such as running an errand and forgetting where he was 
going.  His cognitive testing was unremarkable, however.  
These disturbances were found to cause clinically significant 
distress or impairment in his social and occupational 
functioning.  These symptoms alone, however, are not enough 
to warrant a 30 percent rating under Diagnostic Code 9411.  
He denied any panic attacks or feeling anxious or nervous.  
He reported being able to manage fairly well on his job 
stating that his symptoms did not interfere with his work.  
He also denied any loss of time from work secondary to his 
mental health concerns.  Although he reports some social 
impairment with his wife, he described his marital and family 
relationships as satisfactory to good stating that his wife 
was very supportive of him.  He also maintained friends that 
he served with in Iraq and did social activities with them.    

The GAF score range of 50-65 also more closely supports the 
criteria for a 10 percent evaluation. According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a Global Assessment of Function (GAF) score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score range 
of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  While the GAF range of 41-50 dips down into 
more severe symptoms, the veteran is on the higher end of 
this range.  The GAF score is but one of many criteria in 
evaluating the severity of the veteran's PTSD.  Overall, the 
veteran's PTSD involves more mild to moderate symptoms, which 
does not support a 30 percent evaluation.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 10 percent. 
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58.



Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

The veteran reported that he raised sheep and was employed as 
a contractor.  He did not report any marked interference with 
employment as a result of any of his service-connected 
disabilities.  His PTSD disability was specifically shown not 
to interfere with his job.  The record also does not show any 
frequent periods of hospitalization as result of any of his 
service-connected disabilities.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his service-connected 
disabilities.  Having reviewed the record with these mandates 
in mind, there is no basis for further action on this 
question.

Service connection 

The veteran seeks service connection for right ear hearing 
loss.  He contends that he has right ear hearing loss as a 
result of an improvised explosive device blast during an 
attack on his convoy in Iraq.  He indicated that his wife 
constantly has to repeat himself and that he has to listen to 
the television with the volume up high.  He asserts that he 
is entitled to service connection for his right ear hearing 
loss, even if he only is compensated at 0 percent.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supports the veteran's exposure to acoustic 
trauma in service.  Personnel records show the veteran served 
as a Signal General and in the Field Artillery, General and 
was awarded a Purple Heart.  He served in Iraq from April 28, 
2004 to October 3, 2004.  The veteran's position in service 
as well as the medal he received for injuries in combat show 
that he was exposed to excessive loud noises.  Also, as the 
veteran was involved in combat, his assertion of exposure to 
loud noise alone is sufficient to show that this in fact 
occurred.  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d).

Current medical evidence, however, does not show the veteran 
has a hearing loss disability in his right ear.  Service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria. 38 C.F.R. § 3.385.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner found that hearing 
was within normal limits in the right ear except for moderate 
sensorineural hearing loss at 6,000 to 8,000 Hz.

A June 2005 VA audiological assessment notes that the veteran 
had normal hearing through 4000 Hz sloping to a moderate loss 
in the right ear.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner determined that 
audiometrics indicated a severe upper high frequency loss 
with good word recognition scores, which were findings highly 
consistent with prior exams.  

Even though the audiology reports note moderate to severe 
upper high frequency loss, only the puretone thresholds 
between 500 and 4,000 Hz are considered in determining a 
hearing loss disability for VA purposes.  Based on the 
criteria of 38 C.F.R. § 3.385, the veteran does not have a 
hearing loss disability.

Although the record shows evidence of in-service exposure to 
acoustic trauma, service connection cannot be granted if 
there is no present disability.  38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the veteran does not have a diagnosis of a right ear 
hearing loss disability within one year after service, 
service connection on a presumptive basis also does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that he currently has a 
hearing loss disability in his right ear, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no present hearing loss disability in the right ear 
for VA purposes.  Competent medical experts make this opinion 
and the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for right ear hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine, L1-2, 
L2-3, with right paracentral disc protrusion, L5-6 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of shell fragment wounds, right lower extremity 
with retained foreign bodies and muscle tissue loss muscle 
group XIV is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of shell fragment wounds, left lower extremity 
with retained foreign bodies and muscle tissue loss muscle 
group XIV is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral shin splints is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for tendonitis of the left wrist is denied.

Entitlement to an initial evaluation in excess of 0 percent 
left ear hearing loss is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for perforated tympanic membrane, bilaterally is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, is granted for allergic rhinitis, subject to the 
rules and payment of monetary benefits.

Entitlement to an evaluation in excess of 0 percent for 
residuals of shell fragment wounds to the right cheek with 
retained foreign body is denied.

Entitlement to an evaluation in excess of 0 percent for 
scars, residual of shell fragment wounds to the right thigh 
is denied.

Entitlement to an evaluation in excess of 0 percent for scar, 
residual of shell fragment wounds to the left thigh is 
denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
(formerly diagnosed as anxiety disorder) is denied.

Entitlement to service connection for right ear hearing loss 
is denied.  






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


